DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kim et al. (US20160150934 A).
Kim et al. disclose Kim et al. disclose an autonomous cleaning robot 100 comprising a main body 101; a cleaning assembly 200, the cleaning assembly 200 mounting on the main body 101, the cleaning assembly 200 comprising a first cleaning subassembly 200 removable and mounted on the main body 101, the first cleaning
subassembly being removable 200 and connected to the main body 101 through a connecting member 211, 212, the first cleaning subassembly 200 being moved in the
forward direction or the backward direction of the main body 101 when the first cleaning subassembly 200 is loaded into or removed from the main body 101 (the connecting members 211,212 are attached moving the first cleaning subassembly 200 forward to connectors 141,142), and the first cleaning subassembly 200 comprising a liquid container 210; and an obstacle-assisting wheel 21, rotatably mounted on the liquid container 210. Claim 1
	Kim et al. disclose a cleaning robot 100 having the connecting member comprises a first connecting member and a second connecting member, the main body 101 is provided with the first connecting member 141,142, and the first cleaning subassembly 200 is provided with the second connecting member 211,212. Claim 2

    PNG
    media_image1.png
    525
    785
    media_image1.png
    Greyscale


The robot in Kim et al. further includes the first connecting member 141,142 comprises a first buckle, and the first buckle is fixed on the main body 101. The second connecting member 211,212 includes a second buckle 211b (shown in figs. 7a,7b, image below) which cooperates with a female port in the form of a first buckle which cooperates with the second buckle 211b, 211c. Claim 3

    PNG
    media_image2.png
    214
    456
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723